            Case 1:19-cr-00093-VEC Document 70 Filed 12/10/20 Page             1 ofSDNY
                                                                            USDC    3
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
                                                                            DOC #:
                                                                            DATE FILED: 12/10/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  : 19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :     ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 10, 2020, the parties appeared for a conference;

       IT IS HEREBY ORDERED that Mr. Johnson must continue to seek employment. Until

Mr. Johnson secures employment, he must complete 10 hours of community service each week.

       IT IS FURTHER ORDERED that if Mr. Johnson tests positive for a narcotic, Probation

must inform the Court and refer Mr. Johnson for in patient drug treatment.

       IT IS FURTHER ORDERED that the next conference in this matter is scheduled for

Thursday, March 18, 2021, at 2:30 P.M. Probation must submit a status report to the Court

and the parties by no later than Wednesday, March 10, 2021. The conference will be with this

Court; the bi-monthly conferences with Magistrate Judge Netburn remain suspended. The Court

is hopeful that the conference will held in Courtroom 443 of the Thurgood Marshall United

States Courthouse, located at 40 Foley Square, New York, New York 10007. Per the SDNY

COVID-19 Courthouse Entry Program, any person who appears at any SDNY courthouse must

complete a questionnaire and have his or her temperature taken. Please see the enclosed

instructions.

       IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code
         Case 1:19-cr-00093-VEC Document 70 Filed 12/10/20 Page 2 of 3




0093. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.




       SO ORDERED.

Dated: December 10, 2020                           __________________________________
       New York, New York                                      Valerie Caproni
                                                          United States District Judge




                                               2
         Case 1:19-cr-00093-VEC Document 70 Filed 12/10/20 Page 3 of 3




Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                3
